              Case 2:20-mj-30274-DUTY ECF No.AUSA:
                                              1 filedBarbara
                                                      08/03/20
                                                             LanningPageID.1 Telephone:
                                                                               Page 1 of   10226-9100
                                                                                        (313)
AO 91 (Rev. ) Criminal Complaint                  Special Agent:     Christopher Pennisi            Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
United States of America
   v.                                                                               Case: 2:20−mj−30274
D-1 Qulante Dwane Britton                                                           Assigned To : Unassigned
                                                                           Case No.
D-2 Andre Wofford                                                                   Assign. Date : 8/3/2020
                                                                                    Description: CMP USA v. SEALED
                                                                                    MATTER (SO)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  July 18, 2020                in the county of                 Wayne      in the
        Eastern           District of      Michigan        , the defendant(s) violated:
                  Code Section                                               Offense Description
18 USC § 371 (D-1 and D-2)                              Conspiracy to commit carjacking
18 USC § 2119 (D-2 only)                                Carjacking
18 USC § 924(c) (D-2 only)                              Use of a firearm in relation to a crime of violence (carjacking)




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                Christopher S. Pennisi, Special Agent (FBI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     August 3, 2020                                                                        Judge’s signature

City and state: Detroit, Michigan                                           Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                             Printed name and title
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20         PageID.2   Page 2 of 10




                                    AFFIDAVIT

      I, Christopher S .Pennisi, being duly sworn, depose and state as follows:

                               I. INTRODUCTION

      1.     I have been employed as a Special Agent of the Federal Bureau of

Investigation for fifteen years, and am currently assigned to the Violent Crime

Squad in the Detroit Division of the FBI.

      2.     I am an “investigative or law enforcement officer” of the United

States within the meaning of 18 U.S.C. § 2501(7), that is, an officer of the United

States who is empowered by the law to conduct investigations of and to make

arrests for the offenses enumerated in 18 U.S.C. § 2516.

      3.     I have investigated federal violations concerning crimes of violence

and firearms. I have gained experience through training and everyday work related

to these types of investigations.

      4.     The statements contained in this Affidavit are based on my experience

and background as a special agent and on information provided by police officers,

other agents of the FBI, and other law enforcement personnel. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all of facts known to law enforcement related to this

investigation.
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20        PageID.3   Page 3 of 10



      5.     This affidavit is made in support of a criminal complaint charging

QULANTE DWANE BRITTON and ANDRE WOFFORD with conspiracy in

violation of 18 U.S.C. § 371. To wit, BRITTON offered to make a victim available

to WOFFORD and then did make that victim available, from whom WOFFORD

took a motor vehicle transported, shipped, or received in interstate commerce by

force and violence or by intimidation and with intent to cause death or serious

bodily harm, in violation of 18 U.S.C. § 2119 (carjacking).

      6.     This affidavit is further made in support of a criminal complaint

charging WOFFORD with taking a motor vehicle transported, shipped, or received

in interstate commerce from the person or presence of another by force and

violence or by intimidation and with intent to cause death or serious bodily harm in

violation of 18 U.S.C. § 2119.

      7.     This affidavit is also made in support of a criminal complaint charging

WOFFORD with use of a firearm in relation to a crime of violence (carjacking) in

violation of 18 U.S.C. § 924(c).

                  II.   SUMMARY OF THE INVESTIGATION

      8.     On July 18, 2020, minor victim 1 (MV-1), was driving his 2008

Chevrolet Impala, VIN number 2G1WT58K089228644, with a friend in the front

passenger seat.




                                        -2-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20     PageID.4   Page 4 of 10



      9.    At approximately 11:00 p.m., MV-1 picked up QULANTE DWANE

BRITTON, from 2244 Montclair Street in Detroit, Michigan. MV-1 knew

BRITTON as “Q.” BRITTON entered the back seat of MV-1’s vehicle.

      10.   BRITTON told MV-1 that he wanted to act as the middleman in the

sale of marijuana between MV-1 and a male BRITTON told MV-1was his cousin.

BRITTON was going to make money by charging his “cousin” more for the

marijuana than MV-1 charged BRITTON for it.

      11.   The male BRITTON represented to MV-1 as his cousin was later

identified as ANDRE WOFFORD, who is not related to BRITTON by blood.

      12.   MV-1 drove his vehicle as BRITTON directed him to the area of .

East Warren and Nottingham Road. Once they got to Nottingham Road, BRITTON

pointed out WOFFORD standing on the street. BRITTON directed MV-1 to pull

up next to WOFFORD.

      13.   As MV-1 pulled up to WOFFORD, BRITTON rolled down the back

window to let his “cousin” know that he was in the car. WOFFORD then got into

the backseat of the vehicle, next to BRITTON.

      14.   Once WOFFORD was in the car, he asked MV-1 to take him to an

automated teller machine. MV-1 asked him where they could find one and

WOFFORD proceeded to give MV-1 directions. WOFFORD directed MV-1 to a

street full of abandoned houses. It was later determined that WOFFORD directed


                                      -3-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20         PageID.5   Page 5 of 10



MV-1 to drive to or near the intersection of Barham and Southampton Streets in

the city of Detroit in the Eastern District of Michigan.

      15.    WOFFORD then drew a handgun, fired one round through the

windshield of MV-1’s vehicle and demanded the possessions of everyone in the

car. When MV-1’s vehicle was ultimately recovered, it had a bullet hole in the

windshield. See Image 15a:




                                     Image 15a

      16.    MV-1 surrendered approximately $100 in cash to WOFFORD along

with his iPhone 11. MV-1’s friend surrendered his cellular phone upon

WOFFORD’S demand, but told WOFFORD that the money he had was fake prop

money and that WOFFORD wouldn’t want it. WOFFORD said that he wanted

everything, so MV-1’s friend gave WOFFORD the prop money.


                                         -4-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20        PageID.6    Page 6 of 10



      17.    WOFFORD grabbed the prop money from MV-1’s friend, observed

that it was fake, and threw it out the car window. Later, responding officers

recovered approximately $160 in prop money from the carjacking scene. Officers

also recovered a shell casing from a 9mm handgun.

      18.    BRITTON also surrendered the cash and marijuana in his possession.

      19.    After receiving everyone’s possessions, WOFFORD then came

forward from the back seat into the front seat of the car and took the keys out of

the ignition while pointing the handgun at MV-1. WOFFORD then exited the car.

      20.    Once he got out of the car, MV-1 asked WOFFORD for the keys to

the car back since he had already robbed them, but WOFFORD responded “no,

run.” MV-1 and his friend ran off. MV-1 eventually stopped to look back at

WOFFORD. WOFFORD then pointed the gun at MV-1 again, so he continued

running.

      21.    At some point after the robbery, MV-1 returned to the area that he last

saw his vehicle in, but it was gone.

      22.    On July 23, 2020, BRITTON was arrested for outstanding traffic

warrants. BRITTON was then advised of his Miranda rights and interviewed.

      23.    BRITTON admitted to his role setting up the robbery and carjacking

of MV-1. BRITTON stated that even though he turned over his property to

WOFFORD, that property was ultimately returned to him. BRITTON stated that


                                         -5-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20           PageID.7   Page 7 of 10



WOFFORD gave him the keys to MV-1’s Impala and he drove it away from the

scene.

         24.   Per Michigan Secretary of State records, WOFFORD’s address is

5285 Balfour Road in Detroit, Michigan. WOFFORD was on probation at the time

of the carjacking, and reported the same Balfour address to probation.

         25.   On July 18, 2020, BRITTON had a GPS tether affixed to his leg in

relation to his involvement in an unrelated criminal case.

         26.   BRITTON’S tether data reveals that both before and immediately

after the robbery and carjacking of MV-1, BRITTON was physically present at

WOFFORD’S house on Balfour Road.

         27.   On July 19, 2020. MV-1 was shown a photo array containing a picture

of BRITTON along with five additional males of similar age, height, weight and

hair style. MV-1 selected the photo of BRITTON from the array and identified him

as the person he knew as “Q.”

         28.   On July 28, 2020, MV-1 was shown a photo array containing a picture

of WOFFORD along with five additional males of similar age, height, weight and

hair style. MV-1 selected the photo of WOFFORD from the array and identified

him as the person who robbed the occupants of his vehicle and took his keys on

July 18, 2020.




                                         -6-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20        PageID.8   Page 8 of 10



      29.    A search of internet based VIN number databases indicated that the

2008 Chevrolet Impala that WOFFORD took from MV-1 at gunpoint was made in

Canada. As such, the vehicle was transported, shipped, or received in interstate

commerce.

      30.    WOFFORD is currently on HYTA probation to the 38th District Court

of Michigan for Domestic Violence.

      31.    BRITTON is currently on bond for felony charges—Assaulting,

Resisting, Obstructing Police and Fleeing and Eluding Third Degree—out of the

Third Circuit Court of Michigan.

                              III.   CONCLUSION

      32.    Based on the above information, probable cause exists that BRITTON

and WOFFORD conspired to take a motor vehicle, from the person or presence of

another, by force and violence or by intimidation, and with intent to cause death or

serious bodily harm in violation of 18 U.S.C. § 2119. To wit, WOFFORD took a

2008 Chevrolet Impala from MV-1 after shooting a handgun in his direction,

robbing him of his possessions, then taking his car keys, and driving off in MV-1’s

vehicle.

      33.    This affidavit is made in support of a criminal complaint charging

QULANTE DWANE BRITTON and ANDRE WOFFORD with conspiracy in

violation of 18 U.S.C. § 371. To wit, BRITTON offered to make a victim available


                                        -7-
  Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20        PageID.9    Page 9 of 10



to WOFFORD and then did make that victim available, from whom WOFFORD

took a motor vehicle transported, shipped, or received in interstate commerce by

force and violence or by intimidation and with intent to cause death or serious

bodily harm, in violation of 18 U.S.C. § 2119 (carjacking).

      34.    This affidavit is further made in support of a criminal complaint

charging WOFFORD with taking a motor vehicle transported, shipped, or received

in interstate commerce from the person or presence of another by force and

violence or by intimidation and with intent to cause death or serious bodily harm in

violation of 18 U.S.C. § 2119, and use a firearm in relation to a crime of violence

(carjacking) in violation of 18 U.S.C. § 924(c).

      35.    As the Chevrolet Impala taken by WOFFORD and BRITTON was

manufactured outside of the state of Michigan, the vehicle was “shipped, or

transported in interstate commerce” as recited in 18 U.S.C. § 2119.

      36.    Therefore, probable cause exists to believe that BRITTON and

WOFFORD violated 18 U.S.C. § 2119 with respect to MV-1.

      37.    MV-1 described WOFFORD as possessing and shooting a firearm

during the carjacking. The physical evidence—the spent shell casing and the bullet

hole in MV-1’s windshield—corroborate MV-1’s statements.

      38.    Therefore, probable cause exists that WOFFORD used a firearm in

relation to a crime of violence (carjacking), in violation 18 U.S.C. § 924(c)(1)(A).


                                         -8-
 Case 2:20-mj-30274-DUTY ECF No. 1 filed 08/03/20           PageID.10    Page 10 of 10



      39.      In consideration of the foregoing, I respectfully request that this Court

issue a complaint against BRITTON and WOFFORD for violation of 18 U.S.C. §§

371 and 2119, and additionally against WOFFORD for violation of 18 U.S.C. §

924(c)(1)(A).

      40.      Further in consideration of the foregoing, I respectfully request that

this Court issue arrest warrants for BRITTON and WOFFORD for violation of 18

U.S.C. §§ 371 and 2119, and additionally against WOFFORD for violation of 18

U.S.C. § 924(c)(1)(A).

                                         Respectfully submitted,



                                         Christopher S. Pennisi, Special Agent
                                         Federal Bureau of Investigation


Sworn to before me and signed in my
presence and/or by reliable electronic means.


_______________________________________
HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

Dated:   August 3, 2020




                                           -9-
